Citation Nr: 1125819	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 through April 2001 and from May 2005 through June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision which granted service connection for PTSD with an evaluation of 30 percent and was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a subsequent April 2009 rating decision, the Veteran was granted an increased initial rating of 50 percent for PTSD.

In a November 2009 decision, the Board denied the Veteran's claim for an initial disability rating in excess of 50 percent for PTSD.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the parties to the appeal (the Veteran, through his representative, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision.  The parties agreed that the Board's decision should be vacated and remanded for readjudication because the Board had not provided sufficient reasons or bases to support its conclusions.  The Court granted the Motion later that same month.

In February 2009, the Veteran testified at a hearing held at the RO before a Decision Review Officer, a transcript of which has been associated with the claims folder. 

In July 2009, the Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ), a transcript of which has been associated with the claims folder.

In February 2011, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in July 2009 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  In a March 2011 letter, the Veteran indicated that he did not desire an additional personal hearing before the Board.


FINDINGS OF FACT

The Veteran's acquired psychiatric disorder, to include PTSD is manifested by deficiencies in most of the areas work, family relations, judgment, thinking, or mood; but total occupational and social impairment has not been demonstrated.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for an initial evaluation of 70 percent, but not greater, for the Veteran's service-connected acquired psychiatric disorder, to include PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a June 2007 letter, prior to the date of the issuance of the appealed December 2007 rating decision.  The June 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's July 2007 and July 2008 examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf, and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 




Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran is currently rated at 50 percent under Diagnostic Code 9411 for his acquired psychiatric disorder, to include PTSD. 

Under the general rating formula for mental disorders, a rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD disorder.  See Mittleider at 182.  In this case, in addition to PTSD, the Veteran has a diagnosis of depression.  However, to the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Factual Background and Analysis

The Veteran's service treatment records reflect that he was initially diagnosed with PTSD in February 2007.  At that time, he reported symptoms which consisted of anxiety and inability to sleep for five days.

At a July 2007 VA examination, the Veteran reported that in April 2007 he was admitted for inpatient treatment for symptoms of anxiety, difficulty sleeping, and difficulty concentrating.  The Veteran also reported that he experienced panic attacks which occurred two to three times per week, forgetfulness (including forgetting to perform tasks and forgetting where he placed objects), mild difficulties with impulse control which manifested in incidences of verbal outbursts and verbal road rage, and sleep disturbances.  On examination, he did not demonstrate impairment of thought processing or communicating, delusions or hallucinations, or obsessive compulsive behavior.  The Veteran denied any suicidal or homicidal ideation or significant problems with depressed mood.  He demonstrated affect which ranged from mildly restricted to normal.

VA treatment records from 2007 reflect that the Veteran experienced intermittent panic symptoms.  In August 2007, the Veteran was assessed a GAF score of 55.  Although the Veteran reported thoughts of killing himself, he acknowledged that he did not intend to carry those thoughts out.  At subsequent VA treatments, the Veteran denied further suicidal thoughts.  

In September 2007, the Veteran received diagnoses of PTSD and panic disorder with mild agoraphobia and received a GAF score of 48. 

In November 2007, the Veteran reported that panic attacks occurred no more than once per week while on medication. 

In January 2008, the Veteran reported occasional panic symptoms which did not manifest into full blown panic attacks.  He also reported intermittent difficulties with sleep maintenance, mild hypervigilance, and occasional recollections of combat during his active duty service.  The Veteran stated that he experienced "adrenaline rushes" or "energy surges" which he experienced a few times per day and which provided him with a feeling of near-euphoria.

The Veteran underwent a second VA examination in July 2008, and at that time reported that irritability, emotional numbness, panic attacks, and suspiciousness affected his relationships with females.  Regarding his panic attacks, the Veteran stated that he experienced them at least three or four times per week, and that they lasted from two or three minutes to 20 minutes.  He also stated that he felt that he had no drive or focus and felt alone.  The Veteran reported that he slept three or four hours per night with the use of sleep medications.  He also reported that he had recently been involved in a fight at a restaurant in which he punched another person and knocked him unconscious.  According to the Veteran, he had experienced a decrease in quality of life which he attributed to having no enjoyment in life and no family or financial support.  Nonetheless, he reported that he was attending church services and went to the gym three or four times per week.  The Veteran reported that he had most recently been employed for three months on a full-time basis as a fork lift operator in a warehouse.  He related, however, that he hated his boss, experienced stress from his job, and therefore quit his job.  The Veteran also stated that he attended community college classes during the Fall Semester, but was required to discontinue his classes during the Spring Semester due to his financial situation.  On examination, the Veteran demonstrated poor eye contact and marginal personal hygiene.  Although the Veteran reported memory impairment, there was no indication of memory impairment on examination.  When asked about ritualistic behavior, the Veteran stated that he had obsessive compulsive traits and that he continuously checked the locks on his home and had specific hygiene rituals (i.e., bathing in the dark with candles).  The Veteran also reported anxiety, however, displayed no signs of anxiety or distress during the examination.  His mood was depressed with flat and restricted affect.  The diagnosis was chronic and severe PTSD.  The Veteran was assessed a GAF score of 50.  The examiner observed that the Veteran's reliability and veracity as a historian is suspect due to various inconsistencies in his reported employment history and reported alcohol use.  Due to these inconsistencies, the examiner was unable to offer an opinion as to the degree of severity of the Veteran's PTSD.

A July 2008 statement from the Veteran's mother relates that the Veteran was experiencing nightmares every night and appeared to be constantly on his guard.  A statement submitted the following month by the Veteran's brother relates that the Veteran became distant and very general about his feelings during his deployment to Iraq during service.  With regard to the Veteran's current symptoms, his brother identified that the Veteran experienced panic attacks, hypervigilance, hyper-aggression, hypertension, numbness, depression, detachment, multiple phobias, nightmares, difficulty concentrating, memory problems, problems with social interactions which interfered with his employment, and various unidentified "physical issues."

VA treatment records from February 2008 through December 2008 continue to document reported anxiety, panic attacks, hypervigilance, depression, and sleep disturbances in the form of nightmares.  In November 2008, the Veteran was given a GAF score of 60.  A mental status examination performed in December 2008 revealed that the Veteran was oriented, demonstrated intact concentration, and was alert, attentive, cooperative, and reasonable.  He was dressed and groomed appropriately.  Speech was appropriate with logical associations, and of normal rate and rhythm.  There was no pressure of speech or flight of ideas.  The Veteran did not express any delusional ideas or demonstrate any bizarre grandiose ideation.  He denied visual or auditory hallucinations.  The Veteran's memory functions were intact, and he demonstrated fair insight with logical and appropriate judgment.

A March 2009 VA mental health treatment note indicated that he had experience prolonged PTSD and panic attacks.  On examination he appeared alert and oriented as well as anxious and depressed.  He showed no grossly disorganized or catatonic behavior.  He showed neither psychomotor agitation nor retardation.  Speech was of normal rate and rhythm.  No flight of ideas was evident.  Mood was chronically depressed and the affect was congruent with the mood.  He had no current homicidal or suicidal thoughts or intentions.  There were no auditory or visual hallucinations.  He was oriented to person, place and time.  His concentration and memory seemed intact.  Judgment was logical and appropriate.  The diagnosis was prolonged PTSD and panic attacks.  The Veteran was assigned a GAF score of 40.

At the Veteran's July 2009 Travel Board hearing, he testified that he experienced panic attacks which occurred four to five times per week, anxiety, insomnia, difficulties with concentration, and crying spells.  He also related forgetfulness, impaired judgment, spurts of anger, suicidal thoughts, and obsessional counting.  According to the Veteran he had previously been unemployed for six months, but had currently been working as a trainee for performing HIV test screenings.  The Veteran related that he had participated in vocational rehabilitation with VA, however, was required to discontinue his rehabilitation due to difficulties in concentrating on his class material.

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  Overall, the Veteran has had a history of anxiety, difficulty sleeping, difficulty concentrating, panic attacks, forgetfulness, mild difficulties with impulse control, sleep disturbances, mild hypervigilance, thoughts of killing himself without a plan, emotional numbness and experiencing a decrease in quality of life which he attributed to having no enjoyment in life and no family or financial support.

The Board also notes that the GAF scores of 48 assigned in September 2007 and 50 at the July 2008 examination are largely consistent with the assignment of a 70 percent disability rating.  

In sum, the evidence can be read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating.  Accordingly an initial rating of 70 percent is granted. 

However, the Board finds that a disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  VA treatment records and examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

The Board notes that the Veteran was assigned a GAF score of 40 at a March 2009 mental treatment visit, which reflected anywhere from some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, the March 2009 VA treatment report also noted that the Veteran had no current homicidal or suicidal thoughts or intentions, no auditory or visual hallucinations and he was oriented to person, place and time while his concentration and memory seemed intact.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation.  

Thus, for all the foregoing reasons, the Board finds that an initial 70 percent, but no higher, rating for PTSD, is warranted.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's acquired psychiatric disability, to include PTSD is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


ORDER

Entitlement to an initial 70 percent rating for an acquired psychiatric disorder, to include PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


